UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 01-6957



DAN OLIVER,

                                                  Plaintiff - Appellant,

          versus


D. BRAXTON, Warden; KEELING, Assistant Warden;
CLARK,   Operational   Officer;  T.   FOWLKES,
Ombudsman; WILMOUTH, Unit Manager; MR. GIBBS,
Unit Manager; LIEUTENANT BARBOUR; TEACHY,
Sargeant; R. FLEMMING, Regional Director; G.M.
JOHNSON, Deputy Director; WRIGHT, Magistrate,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-01-568-AM)


Submitted:    October 3, 2001                 Decided:   October 17, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dan Oliver, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dan Oliver appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint under 28

U.S.C. § 1915A (2000).    Oliver alleges that in retaliation for

filing lawsuits against them, prison officials have barred his

access to the grievance process.      Even if Defendants refused to

file the grievances in retaliation, Oliver has no cognizable injury

on the face of the present record.    Adams v. Rice, 40 F.3d 72, 75

(4th Cir. 1994); ACLU v. Wicomico County, 999 F.2d 780, 785 (4th

Cir. 1993).   To the extent that he alleges claims against a state

magistrate, such claims are meritless.     Pressly v. Gregory, 831

F.2d 514, 517 (4th Cir. 1987) (holding that magistrates enjoy abso-

lute immunity for acts performed in judicial capacity).   We there-

fore affirm the denial of relief under § 1915A.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2